Citation Nr: 0906811	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-16 494	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint and degenerative disc disease of the cervical spine, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for dislocations 
of the left shoulder, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to January 
1972 and from October 1972 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating determination of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before the undersigned at 
the Columbia, South Carolina RO in December 2008.  A 
transcript of the hearing is of record.  

The issue of entitlement to an increased rating for 
degenerative joint and disc disease of the cervical spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The Veteran's left shoulder disability is manifested by pain 
with movement of the arm beyond shoulder level, which is the 
equivalent of limitation of motion to shoulder level; he does 
not have nonunion with or without loose movement of the 
clavicle or scapula. 


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for dislocations 
of the left shoulder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Codes 5003, 5200, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The letter also 
told the Veteran that to substantiate the claim there must be 
evidence of an increase in severity for his service-connected 
disabilities.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In letters dated in November 2005 and June 2008, the RO 
provided the Veteran with notice that informed him of the 
evidence needed to substantiate his claim.  The letters told 
him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain, and to submit relevant 
evidence in his possession. 

As the cervical spine and left shoulder disorders have 
already been recognized as service connected, the first three 
Dingess elements are substantiated.  

The 2005 letter told the Veteran that to substantiate the 
claim for increase, he needed evidence that the disability 
had worsened.  The 2008 letter told him to substantiate the 
claim with evidence of its impact on daily life and work.

The 2008 letter also told him about the assignment of ratings 
and effective dates, and that "in certain circumstances" 
ratings were assigned based on specific test results or 
measurements.  The letter did not tell him that his 
disability required such measurements to substantiate 
entitlement to an increased rating.  His shoulder disability 
is currently rated on the basis of 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which does not contemplate specific 
measurements or test results.  

The disability is potentially ratable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, which does require specific 
measurements of arm motion.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The July 2008, supplemental statement of the case provided 
the veteran with the ranges of motion needed to substantiate 
entitlement to a higher rating on the basis of limitation of 
motion.  While such a post adjudication notice could not 
satisfy the VCAA notice requirements, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); it should have put the 
veteran on notice as to what was required.  After receiving 
the notice, the veteran had months to submit additional 
argument and evidence and had the opportunity for a hearing.  
Hence, he had a meaningful opportunity to participate in the 
adjudication of the claim.

The November 2005 and June 2008 letters listed examples of 
the types of evidence that could be used to substantiate the 
claim, thereby satisfying the final element of Vazquez-Flores 
notice.

The June 2008 letter was also provided after the initial 
adjudication of the claim.  The timing deficiency was cured 
by readjudication of the claim in a July 2008, supplemental 
statement of the case.

Increased Evaluations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be a assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2007).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion is limited to 25 degrees from 
the side, a 40 percent evaluation is assigned for the major 
side, and 30 percent is assigned for the minor side, under.  
Limitation of motion midway between the side and shoulder 
level contemplates a 30 percent and 20 percent evaluation for 
the major and minor sides, respectively; while limitation of 
motion at shoulder level contemplates a 20 percent 
evaluation.  Diagnostic Code 5201

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and 50 percent 
for the minor arm; and an 80 percent rating is granted for 
loss of head of (flail shoulder) for the major arm and 70 
percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

In a letter received in October 2005, the Veteran indicated 
that his left shoulder condition had worsened.  His left 
shoulder was swollen.  He said that arthritis had developed 
in his shoulder.  He also reported that he was undergoing 
physical therapy and had been prescribed Flexeril and Mobic 
for pain.  

At the time of a March 2006 VA examination, the Veteran 
denied having had surgery, injections, or physical therapy.  
He was not on any medications and used no assistive devices.  

The Veteran denied constant pain, stiffness, swelling, heat, 
redness, or locking.  However, with flare-ups of bending and 
twisting of his shoulder he felt instability that caused 
moderate 6/10 pain which caused pectoral muscle pain.  He 
stated that his condition affected his occupation in that he 
had to avoid lifting his left arm and shoulder.  

Range of motion for the shoulder was pain free in flexion 
from 0 to 90 degrees with pain from 90 to 120 degrees.  
Abduction was pain free from 0 to 92 with pain from 92 to 122 
degrees.  Adduction was pain free from 0 to 30 degrees and 
extension was pain free from 0 to 30 degrees.  Internal and 
external rotation was pain free from 0 to 90 degrees.  Range 
of motion as measured was not additionally limited by pain, 
fatigue, weakness, lack of endurance or repetitive use.  

Examination of the shoulder was stable with negative sulcus 
and apprehension.  There was positive Hawkins sign in the 
anterior shoulder.  There was no crepitus.  Diagnostic 
testing of the left shoulder was negative.  A diagnosis of 
rotator cuff impingement syndrome of the left shoulder was 
rendered.  

The veteran has reportedly received all treatment at the 
Moncrief Community Army Hospital.  At an April 2007 visit, 
the Veteran's left arm was found to not be swollen.  There 
was no erythema or deformity.  There was no tenderness on 
palpation of the proximal end of the middle of the arm.  
There was also no tenderness to palpation on the distal end.  
The arm was not weak.  The left shoulder was normal and pain 
was not elicited on motion.  Other records contain no 
findings referable to the shoulder except for neurologic 
complaints associated with radiculopathy from the neck 
(discussed in the Remand portion of this decision).

At his December 2008 hearing, the Veteran testified that he 
was constantly in pain.  He stated that it had been some 
years since he had dislocated his shoulder.  He reported that 
he could lift his arm, but had to be very careful in moving 
the arm. He testified that he was last treated in 2007.  He 
reported that he had experienced the same symptoms since 
service.  

With regard to DC 5201, the VA examination showed that there 
was pain at 90 degrees of flexion, the veteran can therefore, 
be said to have functional impairment that equates to 
limitation of motion to shoulder level.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  As such, a 20 percent rating is warranted under 
Diagnostic Code 5201.  

There is no evidence of limitation of motion to less than 
shoulder level, even with consideration of functional 
factors.  An evaluation in excess of 20 percent is, 
therefore, not warranted.

The Veteran, by his own testimony, indicated that he had not 
had a dislocation for years.  Diagnostic studies have not 
shown nonunion, dislocation, fibrous union or malunion with 
deformity such as would be required for a higher evaluation 
under Diagnostic Codes 5202, 5203.

As such, the evidence supports the grant of a 20 percent 
rating, but the preponderance of the evidence is against a 
schedular evaluation in excess of 20 percent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left shoulder manifestations consist of 
limitation of motion and pain.  As just discussed these 
symptoms are contemplated in the rating schedule.  As such, 
the criteria for referral of the claim for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 20 percent rating for dislocations of the left shoulder is 
granted.  


REMAND

At the VA examination in March 2006, all neurologic findings 
were essentially normal.  Treatment records submitted by the 
veteran at his December 2008 hearing document his complaints 
of worsening neck symptoms subsequent to the March 2006 
examination.  The records also document findings of cervical 
radiculopathy on a MRI, and reports of radiating pain.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
examination to evaluate all current 
neurologic and orthopedic manifestations 
of the service connected degenerative 
disc and joint disease of the cervical 
spine.  The examiner should review the 
claims folder in conjunction with the 
examination.

The examiner should also report the 
ranges of cervical spine motion in 
degrees, and determine whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  These 
determinations are, should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flareups, or pain.  

Any nerve affected by the cervical spine 
disability should be identified along 
with any associated symptomatology.  Any 
other associated neurologic impairment 
should also be identified.

2.  If the benefits sough on appeal is 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


